Citation Nr: 0019808	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-02 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran's period of honorable active duty was from March 
1976 to January 1983.  His appeal comes before Board of 
Veterans' Appeals (Board) from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


REMAND

On his February 1998 substantive appeal, the veteran 
requested a personal hearing before a member of the Travel 
Board sitting in Louisville, Kentucky.  The RO acknowledged 
his request for a personal hearing before a member of the 
Travel Board in February 1998.  A form was attached with the 
acknowledgment letter on which the veteran could change the 
request to Video Conference hearing, but the record contains 
no indication that the form was returned, or that the veteran 
orally contacted the RO to change the hearing to a Video 
Conference hearing.

In a letter enclosed with a Supplemental Statement of the 
Case in December 1998, the RO informed the veteran that it 
would not send his case to the Board until he received his 
hearing before the Travel Board hearing, or until he canceled 
the request.  In other words, the veteran was still to be 
afforded a Travel Board hearing at that point.

The RO then scheduled the veteran for a hearing before the 
Video Conference Section of the Board in April 1999.  The 
record does not contain any indication that the veteran 
withdrew the Travel Board hearing request in either oral or 
written form, or that the Travel Board hearing was ever held.  
In fact, the veteran's representative submitted a statement 
in April 1999 in which it referred to a Travel Board hearing 
scheduled on the same date as the Video Conference hearing in 
April 1999.  Thus, there seems to be some miscommunication 
between the veteran's representative and the RO as to whether 
a Travel Board hearing was to be afforded the veteran or a 
Video Conference hearing.

The record contains no further indication whether the April 
1999 Video Conference hearing took place.  However, the RO 
rescheduled the veteran for a second hearing before the Video 
Conference Section of the Board.  This hearing was scheduled 
for June 20, 2000.  The RO attached a form on which the 
veteran could withdrawal his hearing request or reschedule a 
hearing before the Travel Board.  The record contains no 
indication that this form was returned to the RO.  On the 
form, the RO stated that "[i]f you do not appear for the 
scheduled hearing, your request for a hearing before the 
Board at this office will be considered withdrawn."  The 
veteran did not appear at the Video Conference hearing.

However, there is no indication that the veteran ever 
withdrew his original request for a personal hearing before 
the Travel Board, rather than a Video Conference hearing.  In 
this regard, the Board notes that the record does not even 
contain a Report of Contact that the veteran orally withdrew 
the personal hearing request before the Board.  A review of 
the record does not reveal that any written withdrawal of the 
Travel Board request with the veteran's signature was 
attached with the record.  Further, there appears to be a 
miscommunication between the veteran's representative and the 
RO as to whether the veteran was expecting a personal hearing 
before a member sitting in Louisville, Kentucky.  In light of 
the outstanding Travel Board request, and the lack of any 
written or oral withdrawal of the request, the Board 
concludes that the veteran should be afforded a personal 
hearing before the Board.

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting in Louisville, Kentucky, as he 
requested.  He may be informed of his 
right to withdraw his request for the in-
person hearing.  



The purpose of this remand is to assure due process.  If the 
veteran notifies the RO that he no longer wishes to have the 
in-person hearing, the case may be returned to the Board for 
final appellate action.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




